Citation Nr: 1112791	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

At no time during the current appeal has the Veteran exhibited a chronic right ankle disability associated with his active duty.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a predecisional letter dated in September 2007 informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The September 2007 correspondence also informed the Veteran of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records, multiple lay statements, and two VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was provided with a VA examination in September 2007.  As discussed in detail below, the VA examiner diagnosed the Veteran with degenerative joint disease of the right ankle.  The X-ray report associated with the examination, however, did not identify arthritis of the right ankle.  See 38 C.F.R. § 4.71(a) (2010) (requiring arthritis established by X-ray evidence).  Instead, the X-ray report indicated that the Veteran had "plate and screw fixation of the distal fibula . . . screw fixation of the medial malleolus . . . and bony ankle mortise."  The physician who reviewed the X-ray did not indicate that arthritis was present, but instead diagnosed the Veteran with "postoperative changes about the right ankle."  The September 2007 VA examiner has not explained the basis for his diagnosis of arthritis or the discrepancy between his interpretation of the X-ray report and that of the reviewing physician.  The Board also notes that numerous medical treatment records and X-ray reports do not indicate that the Veteran has had arthritis of the right ankle during the appeal period.  Based on the inconstancy between the September 2007 X-ray report and the September 2007 VA examiner's diagnosis, the Board finds that this examination is not adequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was provided with an additional VA examination in April 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) & Nieves-Rodriguez, supra.  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Thus, the Board will proceed to a decision.  

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service treatment records document that the Veteran was treated for a "possible sprained ankle" in March 1974.  The Veteran also complained of pain and swelling in his right ankle in July 1975.  While the Board notes that the March 1974 treatment record did not identify which ankle the Veteran had injured, and X-rays taken in connection with his July 1975 complaints were normal, the record clearly indicates that the Veteran was having problems with his ankle during service.  Moreover, the Veteran has repeatedly stated that he injured his right ankle in service.  See, e.g., a September 2007 statement.  

Throughout the current appeal, the Veteran has asserted that he has experienced right ankle problems since the in-service injury to this joint.  See, e.g., Notice of Disagreement, received at the RO in November 2008.  Importantly, however, while the Veteran is competent to report such symptoms, the matter of a diagnosis of a right ankle disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to diagnosis a disorder, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

In this regard, the Board acknowledges that post-service medical records show that, in 1987 (more than a decade after service separation), the Veteran first sought medical care for complaints of pain and swelling in his right ankle.  Importantly, however, no disability of this joint was diagnosed at that time.  In fact, at a July 1988 VA outpatient treatment session, the Veteran reported that he had twisted his right ankle 10 years earlier.  Such a timeline would result in an injury to the Veteran's right ankle joint in approximately 1978, three years after he was discharged from active duty.  

In fact, subsequent post-service medical records indicate that the Veteran again fell and fractured his right ankle in July 2005, three decades after separating from service.  See, e.g., an October 2005 podiatry note.  Treatment for this injury required open reduction, internal fixation.  During the April 2009 VA examination, the Veteran was diagnosed with "status post open reduction, internal fixation, right ankle."  

Recent X-rays taken of the Veteran's right ankle fail to support a diagnosis of arthritis of this joint.  As discussed in detail above, the September 2007 VA examiner indicated that the Veteran had degenerative joint disease of the right ankle.  An accompanying X-ray report, however, did not reveal any such disability.  See 38 C.F.R. § 4.71a (2010).  Nor has arthritis of the right ankle been identified in any other X-ray report.  See, e.g., the April 2009 VA examination report (describing the results of multiple X-rays of the right ankle).  Although a January 2004 orthopedic consultation also suggested that the Veteran might have arthritis of the ankle and requested additional testing, studies completed later that month indicated that the Veteran's ankle was normal.  See a January 2004 bone scan.  Based on this evidentiary posture, the Board must conclude that the Veteran does not have arthritis of his right ankle.  

Further, the Board acknowledges that the evidence of record indicates that the Veteran has been diagnosed with multiple disabilities that involve his right foot.  For example, the Veteran has been diagnosed with a Charcot foot deformity, degenerative changes of the midfoot and metatarsals, a right heel spur, and bilateral cavus foot structure.  See a July 2007 X-ray report, a May 2007 X-ray report, and a March 2004 treatment record.  Based on the presence of additional right lower extremity disabilities, the Board has given consideration to the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled].  In this case, however, the symptoms associated with the Veteran's heel and foot disabilities are in different anatomical locations.  As a lay person, the Veteran is competent to distinguish between symptoms associated with his ankle, and those of his heel and foot.  The evidence of record does not indicate that the Veteran is seeking service connection for a disability involving his heel or foot, and therefore an issue pertaining to either of these extremities is not currently in appellate status before the Board.  The Veteran remains free to submit such a claim, if he so desires. 

Thus, competent evidence of record reflects that the only right ankle disability diagnosed during the current appeal is that disorder shown at the April 2009 VA examination.  Specifically, at that evaluation, the Veteran was diagnosed with "status post open reduction, internal fixation, right ankle."  Significantly, however, the examiner noted that this disability was not caused by or a result of the Veteran's in-service right ankle sprain because the medical literature "does not find that old ankle sprains cause fracture[s] of the same joint."  The examiner further explained that the Veteran's primary care physician has noted that the Veteran's "legs were giving out frequently causing him to fall which is most likely related to his long-standing diabetic neuropathy of which he is not service-connected."  

Indeed, the April 2009 VA examiner specifically concluded that, while the Veteran sprained his right ankle during service, "there are no residuals [of this injury] identified at this time."  Instead, the examiner noted that the Veteran's current ankle symptoms are due to "his diabetes mellitus of which he is not service-connected and is not related to his old ankle sprain."  The examiner explained that this opinion was based on the documentation by the Veteran's "previous primary care providers that his current ankle symptoms are related to his diabetes . . . [and] a bone scan imaging which found the ankle to be unremarkable in 2004." 

In fact, while the September 2007 VA examination has been found to be inadequate, the Board notes that that examiner also explained that "[g]enerally, a single incidence of trauma to a joint that does not result in an internal derangement or a significant ligament injury to the ankle will not result in accelerated or post traumatic degenerative joint disease."  

Significantly, the claims folder contains no competent evidence refuting these medical opinions.  Accordingly, and based on this evidentiary posture, the Board must conclude that the competent evidence of record fails to reflect the presence of a chronic right ankle disability associated with the Veteran's in-service sprain to this joint.  The only diagnosed right ankle disability-status post open reduction and internal fixation of the right ankle-has been specifically found by medical professionals not to be the result of the in-service sprain to this joint.  Rather, this right ankle disability has been determined to be the result of the Veteran's longstanding nonservice-connected diabetic neuropathy.  The claims folder contains no contrary medical opinion.  

Clearly, therefore, at no time during the current appeal has the Veteran exhibited a chronic right ankle disability associated with his active service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Without such evidence, the Veteran's claim for service connection for a right ankle disability must be denied.  


ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


